DETAILED ACTION
This Office Action is responsive to the Amendment filed 16 August 2021.  Claims 

189-208 are now pending.  The Examiner acknowledges the amendments to claims 

189, 202 and 205.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimers filed on 16 August 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,013,628 and U.S. Patent No. 11,020,258 has been reviewed and is accepted.  The terminal disclaimers have been recorded.

Allowable Subject Matter
Claims 189-208 are allowable over the prior art of record.  The following is an examiner’s statement of reasons for allowance: regarding claims 189-208, while the prior art teaches an apparatus for treating reflux disease in a human or animal mammal patient, by restricting movement of the cardia, the apparatus comprising: an implantable movement restriction device being adapted for treating reflux disease in a human or animal mammal patient, by restricting the movement of the cardia, the implantable movement restriction device having an outer surface including a biocompatible material, the movement restriction device being adapted to rest with at least a part of its outer without reducing food passage in the stomach.  

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791